The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 3, 2014

                                   No. 04-14-00560-CR

                                     Vernon TRAVIS,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B13637
                       Honorable Stephen B. Ables, Judge Presiding


                                      ORDER
       Teri Thomas Nunley’s Notification of Late Reporter’s Record is hereby GRANTED.
The reporter’s record is due December 1, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court